Case 1:19-cv-00005-MSM-PAS Document 52-7 Filed 01/22/20 Page 1 of 4 PagelD #: 715

A PO Bax $d0540
QO R LA N S PC Waithamn, MA 02454
P (787) 290-7809 F (781) 79067801
A law fitrn licensed tn viii Onlans. com
DC, DE, WA, MID, Mi, WH, RE VA Business Hours: 8:30 AM = 5.00 PM ET Smart

November 15, 2018

HT

CERTIFIED MAIL/RETURN RECEIPT REQUESTED

Spouse of Dolores Cepeda,
177 Demter Sireet
Providence, RI 02907

RE: 177 Dexter Street, Providence, RI 02907
Our File Number: 18-001293

NOTICE OF INTENTION TO FORECLOSE

Dear Sir or Madam:

Enclosed please find a copy of the Morlgagee’s Notice of Sale of Real Estate with respect to the
mortgaged premises located at 177 Dexter Street, Providence, RI 02907. This foreclosure proceeding is
brought by Wilmington Trust, National Association, not in its individual capacity, but solely as trusiee for
MFRA Trust 2014-2 (the “Bank’) pursuant 10 a Mortgage granted by Dolores Cepeda to Bank of America,
N.A. dated December 22, 2006 and recorded with the City of Providence Land Evidence Records at Book
8462, Page 326, As indicated in the Notice, the Bank has scheduled a public auction foreclosure sale for 7th
day of January, 2019 at 3,00 PM on the morigaged premises.

Very truly yours,

Wilmington Trust, National Association, not in ils individual
capacity, but solely as trustee for MFRA Trust 2014-2

By iis Attorneys,

ORLANS PC

18-00 1293/674/NOTOL

 
Case 1:19-cv-00005-MSM-PAS Document 52-7 Filed 01/22/20 Page 2 of 4 PagelD #: 716

MORTGAGEE’S NOTICE OF SALE OF REAL ESTATE

177 DEXTER STREET, PROVIDENCE, RI 02907

The premises described in the morgage will be sold subject to all encumbrances and prior liens on January
7, 2019 at 3:00 PM on the premises, by viriue of the power of sale contained in a mortgage by Dolores Cepeda
dated December 22, 2006 and recorded with the City of Providence Land Evidence Records at Book $462,
Page 326, the conditions of said mortgage having been broken.

TERMS OF SALE:

A deposit of FIVE THOUSAND DOLLARS AND 00 CENTS ($5,000.00) in the form of a certified. check,
bank treasurer's check, or money order will be required to be delivered at or before the time the bid is
offered. The description of the premises containéd in said mortgage shall control in the event of an error in
this publication. Other terms will be announced at the sale,

 

ORLANS PC

Attomey for the Present Holder of the Mortgage
PO Box 540540

Waltham, MA 02454

Phone: (781) 790-7800

L8-001293

18-001293/674/NOTOL

 
Troy, Mi 48007-5041

Case 1:19-cv-00005-MSM-PAS Document 52-7 Filed 01/22/20 Page 3 of 4 PagelD #: 717

Orlans Pe , —_— a
P.O. Box 5041 USPS CERTIFIED MAIL™

il MI

9214 8900 0017 8600 0000 1017 15

 

FILE: 18-001293

SPOUSE OF DOLORES CEPEDA,
177 DEXTER STREET
PROVIDENCE, RI 02907

reentry

 
Case 1:19-cv-00005-MSM-PAS Document 52-7 Filed 01/22/20 Page 4 of 4 PagelD #: 718

cpp oe eae : ~ wee —

 

   

 
